Citation Nr: 1600374	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-20 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1969 to February 1971.  He died in June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1969 and were legally divorced in March 1985.  The Veteran died in June 2012.  

2.  After the March 1985 divorce the Veteran and the appellant maintained separate residences in different cities.  In addition, they did not remarry each other, nor did they enter into any type of marital agreement after their divorce.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2015); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2015)) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2015); 38 C.F.R. §3.50(a)(2015).  VA DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2015).  

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2015).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2015).  

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2015).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2015).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2015); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205(a).  

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).  

The Veteran and the appellant lived in Missouri at the time of their divorce and at the time of the Veteran's death.  That state does not recognize common law marriages.  V.A.M.S. Title XXX, Sec. 451.40.  VA nonetheless will recognize marriages that were invalid by reason of legal impediment; provided the parties were unaware of the impediment and the parties resided together continuously to the date of the Veteran's death.  VA calls such marriages "deemed valid."  38 C.F.R. § 3.52 (2015).

Regulations provide that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran except where evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53 (2015).  VA will accept the statement of a surviving spouse as to the circumstances of a separation in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2015).

Here, in September 2012, several months after the Veteran's death, the appellant filed a VA Form 21-534 Application for DIC, death pension, and accrued benefits, claiming entitlement to benefits as a surviving spouse.  In the application, the appellant indicated that she and the Veteran were divorced and further but that they "got back together off & on until [the Veteran's] death".  She also included a copy of their divorce decree.  

The evidence of record includes the Certification of Marriage, which reflects that the appellant and Veteran were married in July 1969, as well as the March 1985 Decree of Dissolution of Marriage awarded to the appellant by the Circuit Court of Pemiscot County, Missouri, which terminated her marital relationship with the Veteran.  

In April 2010 the Veteran applied for VA benefits.  He reported that the appellant was his closest relative or person who could be contacted in emergency, but he described her as his "ex-wife" and reported that she lived at an address that was different from his.
In January 2012, the Veteran completed a pension verification form in which he reported that he was not married and crossed out sections of the form that asked for information pertaining to a spouse.

In an application for burial benefits submitted by the appellant in July 2012, the month following the Veteran's death, she reported a different address from that last reported by the Veteran.

In the January 2013 rating decision, the RO initially adjudicated the merits of the Veteran's claims.  However, upon further review of the claim, it was determined that the appellant and Veteran were not married at the time of his death, and thus there was no legal basis for granting her claim.  In response to the January 2013 rating action, and the April 2014 Statement of the Case (SOC), the appellant continually referred to the Veteran as her husband, and maintained that she met the eligibility criteria of a surviving spouse.  

Although the Veteran's death certificate lists the appellant as the Veteran's wife, there is no evidence that she and the Veteran entered into a valid marriage after their 2005 divorce or that they entered into a deemed valid marriage.  The appellant has not reported that they took any action that would evidence an intent to enter into a marriage.

Even if an intent to enter into a common law marriage could somehow be found; the evidence is clear that they did not reside together up until the time of the Veteran's death.  

Although the appellant has reported that they got together from time to time, there is no evidence that they maintained the same address at any time after their divorce and certainly not up to the time of the Veteran's death.  The evidence is all to the effect that while they remained in contact, they maintained separate abodes.  There is no evidence that this separation was due to fault on the Veteran's part.

While the appellant indicated that she and the Veteran continued to get back together on an intermittent basis following their divorce and until the date of his death, she has not contended that they remarried or cohabitated with one another following their March 1985 divorce.  The fact remains that her marriage to the Veteran was terminated by divorce prior to his death, and the appellant has not provided any evidence or documentation indicating that she and the Veteran remarried following their March 1985 divorce.  . 

The undisputed facts establish as a matter of law that the appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is not established.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


